Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-15 are currently pending in the application.

Response to Amendment
The applicant amended independent claims independent claims 1, 6 and 11 with features similar to “a three-dimensional volume element (voxel) that is larger than the object and does not match the object”; “divide the three-dimensional voxel into smaller three-dimensional voxels”; “iteratively perform until a size of a smaller three-dimensional voxel of the smaller three-dimensional voxels satisfies a resolution threshold”; “remove one or more smaller three-dimensional voxels from the three-dimensional model of the object corresponding to one or more portions of the two-dimensional projection that are completely outside of the respective contour of the object in each image” and
“in response to a determination that the size of the smaller three-dimensional voxel does not satisfy the resolution threshold, divide the smaller three-dimensional voxels further into smaller three-dimensional voxels, and replace the smaller three-dimensional voxels of the three-dimensional model remaining after the removal and prior to the division in this iteration with the smaller three-dimensional voxels resulting from the division in this iteration.”

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-15.

Independent Claims 1, 6 and 11 are distinguished from Petrov et al. (2002/0050988; IDS) in view of Meldrum et al. (WO 2017/151978; IDS) and Sfarti (2002/0033821) because the combination of all limitations in each independent claim, particularly the limitations similar to: 
“remove one or more smaller three-dimensional voxels from the three-dimensional model of the object corresponding to one or more portions of the two-dimensional projection that are completely outside of the respective contour of the object in each image” and
“in response to a determination that the size of the smaller three-dimensional voxel does not satisfy the resolution threshold, divide the smaller three-dimensional voxels further into smaller three-dimensional voxels, and replace the smaller three-dimensional voxels of the three-dimensional model remaining after the removal and prior to the division in this iteration with the smaller three-dimensional voxels resulting from the division in this iteration.” as recited in claims 1, 6 and 11 and they are allowed.

Claims 2-5 are directly or indirectly dependent from claim 1 and they are allowed.
Claims 7-10 are directly or indirectly dependent from claim 6 and they are allowed.
Claims 12-15 are directly or indirectly dependent from claim 11 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611